Citation Nr: 1138248	
Decision Date: 10/13/11    Archive Date: 10/19/11	

DOCKET NO.  08-04 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for prostate cancer, status post radical prostatectomy from May 1, 2007.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which decision reduced the Veteran's previously-assigned 100 percent scheduler evaluation for prostate cancer, status post radical prostatectomy to 20 percent, effective May 1, 2007.  In a decision of October 2010, the Board determined that the aforementioned reduction in the Veteran's assigned rating for service-connected prostate cancer, status post radical prostatectomy was proper.  At that same time, the Board remanded for additional development of the issue of entitlement to an evaluation in excess of 20 percent for service-connected prostate cancer, status post radical prostatectomy from May 1, 2007.  The case is now, once more, before the Board for appellate review.  


FINDING OF FACT

The Veteran's service-connected prostate cancer, status post radical prostatectomy, is presently characterized by a daytime voiding interval of between one and two hours, and/or awakening to void three to four times per night, with an occasional need for absorbent pads.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for service-connected prostate cancer, status post radical prostatectomy, from May 1, 2007 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115(a)(b) and Part 4, Code 7528 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in October 2010.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for an increased rating, he needed to show that his service-connected disability had undergone an increase in severity.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. §§ 3.159, that error was nonprejudicial, and that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, the Veteran has raised no allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 2 Vet. App. 128 (2008).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The claim was readjudicated in a August 2011 supplemental statement of the case. 

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained VA and private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Increased Rating

In reaching the following determination, the Board wishes to make it clear that it has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of a hearing before the undersigned Veterans Law Judge in January 2010, as well as both VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks an increased evaluation for the postoperative residuals of radical prostatectomy.  In pertinent part, it is contended the current manifestations of the Veteran's prostatectomy are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the 20 percent schedular evaluation now assigned. 

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Moreover, while the Board must consider the Veteran's medical history, as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.  

In the case at hand, at the time of a VA genitourinary examination in July 2006, it was noted that the Veteran had been diagnosed four years earlier with prostate cancer, following which he underwent a radical prostatectomy.  At that time, the Veteran's prostate specific antigen fell to zero, but within months, began to rise.  Accordingly, the Veteran received external beam radiation, in addition to 2 to 2.5 years of Lupron, which stopped in October 2005.  Currently, the Veteran voided 2 times during the day, and 3 to 5 times at night.  While the Veteran was continent of urine, he did suffer from urgency.  Physical examination conducted at the time was unremarkable.  The clinical assessment was of prostate cancer, in remission, without evidence of clinical metastatic spread.  

In correspondence of April 2007, the Veteran's oncologist wrote that the Veteran's most recent prostate specific antigen level was less than 0.1 in November 2006, which, coupled with the Veteran's clinical findings, suggested no active disease. 

At the time of a subsequent VA genitourinary examination in October 2009, it was noted that the Veteran currently voided from 6 to 7 times during the day, and from 3 to 5 times at night.  According to the examiner, the Veteran experienced significant urgency which would lead to leakage if a bathroom were not available.  Further noted was that coughing, sneezing, lifting, or any intraabdominal pressure would cause the Veteran to have leakage.  While the Veteran did not ordinarily use pads, were he to know that he was going out for a prolonged period of time, he would wear a pad.  Noted at the time of examination was that the Veteran's recent prostate specific antigen level was 0.  The pertinent diagnosis noted was status post treatment for prostate cancer, without evidence of recurrence, and residuals as noted.  According to the examiner, the Veteran exhibited no renal dysfunction.  There was, however, some evidence of urinary incontinence, as previously described.  According to the examiner, the Veteran was not receiving any dialysis treatment.  Nor was there any evidence of testicular atrophy or impairment of kidney function.  

In correspondence of November 2010, the Veteran's private physician wrote that, following the Veteran's radical prostatectomy and radiation therapy, he experienced urinary frequency and incontinence.  

At the time of a recent VA genitourinary examination in November 2010, it was noted that the Veteran's claims folder was available, and had been reviewed.  When questioned, the Veteran denied any symptoms of renal dysfunction, such as lethargy, weakness, anorexia, or weight changes.  However, the Veteran did describe incontinence of urine, for which he wore pads 2 to 3 times a day "on occasion."  Noted at the time of examination was that the Veteran was not currently receiving treatment for incontinence.  According to the Veteran, he voided 6 to 8 times a day, as well as 3 times at night.  The Veteran denied any urinary disorder, bladder cancer, or malignancy.  Similarly denied were dialysis treatments and renal disease.  According to the Veteran, he was currently experiencing no residuals or genitourinary disease.  Moreover, kidney function was not an issue.  According to the Veteran, with regard to his activities of daily living, he was somewhat limited in performing such activities, inasmuch as he found it necessary to be close to a bathroom due to frequent urination.  

On physical examination, the Veteran was described as a well-appearing male in no acute distress.  Further noted was that the Veteran was not wearing any urinary pad.  Physical examination showed no evidence of any testicular atrophy.  Nor was there any evidence of trauma to the groin.  The pertinent diagnosis noted was prostate cancer.  In the opinion of the examiner, while he had reviewed the Veteran's claims folder, he was unable to find any recent medical records from the Veteran's urologist, primary care physician, or laboratory studies such as prostate specific antigen and/or radiographic studies in the record.  Accordingly, a prostate specific antigen test was ordered, with a recommendation that medical records be sent to the Veteran.  According to the examiner, in the absence of prostate specific antigen levels and medical records, he was unable to determine the current severity of the Veteran's residuals of prostate cancer.  However, he did indicate that he would review the records once the prostate specific antigen result and other supporting documents were available.  

In an addendum to the aforementioned VA genitourinary examination dated in July 2011, the examiner indicated that he had reviewed the Veteran's claims file, as well as the latest prostate specific antigen level drawn by a community health provider in February 2011.  According to the examiner, those tests showed that the Veteran's prostate specific antigen level was less than 0.1, which was considered a normal level.  Moreover, there was no evidence of any recurrence of prostate cancer.  Both the urine test and other relevant lab tests were described as normal.  According to the examiner, based on history and a physical examination of the Veteran, as well as a review of his latest prostate specific antigen level, it was his opinion that the Veteran's prostate cancer was in remission.  This was particularly the case given that the Veteran's latest prostate specific antigen level was less than 0.1, which was within normal limits, in conjunction with no evidence of any recurrence of prostate cancer or other malignancy. 

Pursuant to applicable law and regulation, malignant neoplasms of the genitourinary system are evaluated as follows:  following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, a rating of 100 percent is to continue, with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination is subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, evaluation is to be on the basis of such residuals as voiding or renal dysfunction, whichever is predominant.  38 C.F.R. §§ 4.115b and Part 4, Code 7528 (2011).  

In the case at hand, there is clearly no evidence of renal dysfunction.  When rated on the basis of voiding dysfunction and/or urinary frequency, the 20 percent evaluation currently in effect contemplates the presence of a daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night.  A 20 percent evaluation is, similarly, warranted where there is a requirement for the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent evaluation, would require demonstrated evidence of a daytime voiding interval less than one hour, or awakening to void 5 or more times per night.  A 40 percent evaluation would, similarly, be indicated were there to be demonstrated evidence of a requirement for the wearing of absorbent materials which must be changed 2 to 4 times per day.  38 C.F.R. §§ 4.115(a) (2011).  

In the case at hand, it is clear that the 20 percent evaluation currently in effect for the Veteran's postoperative residuals of radical prostatectomy is appropriate, and that an increased rating is not warranted.  This is particularly the case given the fact that, at the time of the aforementioned VA examination in July 2006, the Veteran was described as continent, though suffering from a sense of urgency.  Noted at the time was that the Veteran typically voided 2 times during the day and from 3 to 5 times at night.  On subsequent VA examination in October 2009, the Veteran indicated that he typically voided from 6 to 7 times during the day, and from 3 to 5 times at night.  However, he did not ordinarily utilize absorbent pads.  Finally, at the time of a more recent VA genitourinary examination in November 2010, the Veteran indicated that he typically voided 6 to 8 times a day, but only 3 times at night.  While the Veteran did admit to the use of absorbent pads, that usage was described as only "on occasion."  Moreover, during the course of the aforementioned hearing before the undersigned Veterans Law Judge in January 2010, the Veteran himself admitted that he typically found it necessary to void "3 or 4 times" at night.  See Transcript, p. 3.

Based on the aforementioned, it is clear that the Veteran does not currently experience a daytime voiding interval of less than one hour, or the necessity to awaken to void 5 or more times per night.  Nor is there evidence of any requirement for the wearing of absorbent materials which must be changed 2 to 4 times per day.  Under the circumstances, and absent evidence requisite to the assignment of an increased evaluation, the Veteran's claim must be denied.  

In reaching this determination, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the case at hand, it is clear that, over the course, of the Veteran's current appeal, symptomatology attributable to his service-connected postoperative residuals of radical prostatectomy has been appropriately rated.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected residuals of radical prostatectomy is appropriately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 20 percent for prostate cancer, status post radical prostatectomy from May 1, 2007, is denied.  



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


